Exhibit Press Contact: Investor Contacts: Ryan Lowry Tara Dhillon Billie Fagenstrom NetApp NetApp NetApp (408) 822-7544 (408) 822-6909 (408) 822-6428 ryanl@netapp.com tara@netapp.com billief@netapp.com NETAPP ANNOUNCES RESULTS FOR FOURTH QUARTER AND FISCAL YEAR 2010 Annual and Quarterly Records Reported for Revenue, Earnings and Free Cash Flow Sunnyvale, Calif.—May 26, 2010—NetApp (NASDAQ: NTAP) today reported results for the fourth fiscal quarter and fiscal year 2010, which ended April 30, 2010. Revenues for the fourth fiscal quarter of 2010 totaled $1.17 billion compared to revenues of $880 million for the same period one year ago. For the fourth fiscal quarter, GAAP net income was $145 million, or $.40 per share1 compared to GAAP net income of $68 million, or $0.21 per share for the same period in the prior year. Non-GAAP net income for the fourth fiscal quarter was $183 million, or $0.50 per share2, compared to non-GAAP net income of $103 million, or $0.31 per share for the same period a year ago. For fiscal year 2010, GAAP and non-GAAP revenues totaled $3.93 billion, an increase of 15% compared to GAAP revenues of $3.41 billion and an increase of 11% compared to non-GAAP revenue of $3.54 billion for fiscal year 2009. For fiscal year 2010, GAAP net income was $400 million, or $1.13 per share, compared to
